DETAILED ACTION
Claims 7-8 & 10-15 are pending as amended on 12/22/21.

Response to Amendment
This after-final action is a response to the amendment filed on December 22, 2021.  Claims 1-6 & 9 have been cancelled.  Claims 7, 11 & 14 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 13-15 have been added.

Allowable Subject Matter
Claims 7-8 & 10-15 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for manufacturing auto lighting via aligned bonding of a lens and light housing, wherein the housing is secured in a receiver jig, the lens is clamped into a frame element in an aligned manner via a plurality of positioning elements attached to the frame element, and the frame is moved toward the housing such that a plurality of stop elements formed on the moveable aligning frame contact said housing in the receiver to join them in alignment in combination with the other instantly claimed features.  This limitation is present in independent claim 7, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of lamp aligning & joining jigs (US 2005/0225991), or other types of aligning & joining jigs (US 4,613,105, US 5,031,547), but not the unique methods of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745